249 S.W.3d 254 (2008)
STATE of Missouri, Respondent,
v.
Larry HOWARD, Appellant.
No. ED 88224.
Missouri Court of Appeals, Eastern District, Division Five.
April 1, 2008.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., NANNETTE A. BAKER, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Larry Howard (Defendant) appeals from the judgment of the Circuit Court of the City of St. Louis entered upon his conviction for trafficking in the second degree, a class A felony. The trial court sentenced Defendant as a prior and persistent offender to thirteen years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 30.25(b).